DETAILED ACTION
The instant application having Application No. 16/839,789 filed on 29 April 2020 where claims 21-40 are presented for examination by the Examiner, claims 1-20 having been canceled by way of preliminary amendment.
Claims 21-40 have been allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated 3 April 2020 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. The instant application is a continuation of application 14/970,527 filed on 15 December 2015.

Allowable Subject Matter
Claims 21-40 are allowed, being herein renumbered claims 1-20.

The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or reasonably suggest the subject matter recited in such manners as in independent claim 21 “identifying, based at least in part on respective applicability rules of the placement policies, (a) a first subset of the plurality of placement policies to be enforced at a first placement manager of a plurality of placement managers of the computing service, and (b) a second subset of placement policies of the plurality of placement policies to be enforced at a second placement manager of the plurality of placement managers, wherein at least one placement policy of the first subset is not in the second subset; and causing to be selected, by the first placement manager, a resource to launch an application execution environment, wherein the selection is based at least in part on a representation of the first subset received at the first placement manager” in conjunction with the rest of the limitations of the claim, and similarly in independent claims 28 and 35.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims are allowed
Any comments that Applicant considers necessary must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
paragraph [0031]. The cluster management application determines the placement of the VM nodes within the host group based on a placement strategy; paragraph [0032].
Justafort et al. (U.S. 2013/0268672) discloses a VM management system that determines an optimal placement of a plurality of VMs; paragraph [0007].
Labocki et al. (U.S. 2015/0169306) discloses a management system that provides a continuous best-fit placement of application across different application platform systems based on policies; paragraph [0018].
Holla et al. (U.S. 10,642,635) discloses a system for decentralized management of virtual machine (VM) migration, said system comprising a first host computing device, the first host computing device including: a memory area storing a plurality of VMs including a first VM and a second VM, the plurality of VMs executing on the first host computing device, the memory area further storing a set of host-specific rules and, for each of the plurality of VMs, a set of VM-specific rules including a first set of rules for the first VM and a second set of rules for the second VM; clm.1 and associated text.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R LABUD whose telephone number is (571)270-5174. The examiner can normally be reached Monday - Thursday 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.R.L/            Examiner, Art Unit 2196                                                                                                                                                                                            
/EMERSON C PUENTE/            Supervisory Patent Examiner, Art Unit 2196